MITCHELL, J.,
concurring:
{31 I approve of and applaud the trial court in its termination order specifically finding which uncorrected conditions were the basis of the termination of parental rights. I also approve of and applaud the trial court's use of a verdict form that allowed the jury to identify the specific conditions it determined to be uncorrected. However, either in Instruction No. 14 or in a separate instruction, the jury should have been informed of those same conditions listed in the verdict form but in the context of what the State had alleged and had the burden to prove. That would be a better practice and would minimize the possibility of a successful due process challenge as occurred in Matter of R.A., et al., 2012 OK CIV APP 65, 280 P.3d 366.
¶ 32 All in all, I agree that the Instructions taken as a whole adequately informed the jury of the issues and applicable law and were in no way prejudicial to Father.